Citation Nr: 0327164	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  98-02 071A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel



INTRODUCTION

The veteran had active service from February 16, 1982 to 
March 4, 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 1997 and September 2002 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office in Hartford, Connecticut (RO).  

The Board notes that the veteran requested a personal hearing 
in April 1999.  He was notified of the date, time, and 
location of that hearing by VA letters dated in June 1999 and 
December 1999.  The veteran was unable to appear for those 
hearings and ultimately withdrew his request for a hearing in 
February 2003.  There are no other outstanding hearing 
requests of record.


FINDINGS OF FACT

1.  In an April 1992 decision, the Board denied service 
connection for an acquired psychiatric disorder.  

2.  Evidence associated with the veteran's claims folder 
subsequent to the Board's April 1992 decision is not material 
and does not raise a reasonable possibility of substantiating 
the claim.

3.  In an April 1997 decision, the Board denied service 
connection for a skin disorder.  

4.  Evidence associated with the veteran's claims folder 
subsequent to the Board's April 1997 decision is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.




CONCLUSIONS OF LAW

1.  The April 1992 Board decision denying service connection 
for an acquired psychiatric disorder is final.  38 U.S.C.A. 
§§ 5103, 5103A, 7104 (West 2002); 38 C.F.R. § 20.1104 (2002).

2.  Since the April 1992 Board decision, new and material 
evidence has not been received, and the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108 
(West 2002); 38 C.F.R. § 3.156 (2002).

3.  The April 1997 Board decision denying service connection 
for a skin disorder is final.  38 U.S.C.A. §§ 5103, 5103A, 
7104 (West 2002); 38 C.F.R. § 20.1104 (2002).

4.  Since the April 1997 Board decision, new and material 
evidence has not been received, and the veteran's claim of 
entitlement to service connection for a skin disorder is not 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2002); 
38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

VA has a duty to assist the appellant in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

It appears that the VCAA applies to this case even though one 
of the claims was filed before enactment of the law since VA 
had not finally completed adjudication of the claims before 
the law was passed.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).  Regardless of whether the VCAA applies to 
these claims, the fact is that there has been compliance with 
this law, as discussed in more detail below.  

First, VA has a duty to notify the appellant and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2002).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2002).  

With respect to VA's duty to notify, the 1997 and 2002 rating 
decisions on appeal, as well as the statements of the case 
(SOCs) and multiple supplemental statements of the case 
(SSOCs), together have adequately informed the appellant of 
the types of evidence needed to substantiate his claims.  
Furthermore, in June 2002, the RO sent letters to the 
appellant explaining the VCAA and asking him to submit 
certain information.  In accordance with the requirements of 
the VCAA, the letters informed the appellant what evidence 
and information VA would be obtaining.  The letters explained 
that VA would make reasonable efforts to help him get 
evidence such as medical records, employment records, etc., 
but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
Therefore, the Board finds that the Department's duty to 
notify has been fully satisfied.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The Board concludes that the VCAA notification letters sent 
to the appellant in June 2002 are legally sufficient.  See 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), Nos. 02-7007, -7008, -
7009, -7010 (Fed. Cir. September 22, 2003); Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  The Federal 
Circuit has held that 38 C.F.R. §§ 3.159(b)(1) 
and 19.9(a)(2)(ii) are invalid to the extent they provide a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter because the regulations are contrary to 
38 U.S.C.A. § 5103(b), which provides a claimant one year to 
submit evidence.  In this case, even though the letters did 
request a response within 30 days, they also expressly 
notified the appellant that he had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  Therefore, the claimant was notified 
properly of his statutory rights.

Moreover, the factual scenario in the PVA case, which 
involved the RO sending a VCAA notification letter, as in 
this case, is simply inapplicable to the specific 
circumstances of this case.  The Federal Circuit was 
concerned with the "premature denial" of a claim before the 
one-year period for submitting evidence had expired.  Here, 
the denial of the appellant's claims occurred in 1997, long 
before the VCAA was enacted, and over one year ago in 2002.  

The claimant did have a full year to submit evidence after 
the VCAA notification.  The Federal Circuit's concern in PVA 
that a claimant would be unaware of the time he had left to 
submit evidence is also inapplicable in the specific 
circumstances of this case.  In a June 2002 statement, 
following his receipt of the VCAA notification letters, the 
veteran asserted that he had "exhausted" all of his 
evidence and that the Board should proceed with his appeal.  
He also stated that the Board should "go forward" with his 
claims as he was giving the "green light" to make 
decisions.  This claimant was, as a matter of fact, provided 
at least one year to submit evidence after the VCAA 
notification.  In essence, he waived that right in his 
responses, and it is clear that the claimant has nothing 
further to submit.  Therefore, adjudication of his claims can 
proceed.

With respect to VA's duty to assist the appellant, with 
claims to reopen, such as the skin and acquired psychiatric 
disorders in this case, VA's responsibility extends to 
requesting evidence from any new source identified by the 
claimant, and if that evidence is then not new and material, 
the claim is not reopened, and VA's duties have been 
fulfilled.  See, e.g., VBA Fast Letter 01-13 (February 5, 
2001).  VA does not have a duty to provide the appellant a VA 
examination if the claim is not reopened.  The VCAA 
explicitly stated that, regardless of any assistance provided 
to the claimant, new and material evidence must still be 
submitted to reopen a claim.  38 U.S.C. § 5103A(f) (West 
2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2002).  As discussed 
above, in this case, the RO complied with VA's notification 
requirements and informed the appellant of the information 
and evidence needed to substantiate these claims.  Since no 
new and material evidence has been submitted in conjunction 
with the recent claims, an examination is not required. 

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist him in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant at 
every stage of this case.  

B.  Pertinent Law and Regulations

The veteran requests that the Board reopen and grant his 
claims of entitlement to service connection for a skin 
disorder and an acquired psychiatric disorder on the basis 
that he has submitted new and material evidence.  The Board 
observes that the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder was 
originally denied in a July 1982 rating decision.  The RO 
acknowledged that the veteran had psychiatric complaints 
during service; however, the claim was denied on the basis 
that the disorder had preexisted service and had not been 
aggravated therein.  The Board observes that the veteran's 
service connection claim was again addressed in December 
1987, June 1989, November 1990, May 1991, and April 1992.  
The claim was denied on each occasion as the RO or the Board 
determined that new and material evidence had not been 
presented.  The April 1992 Board decision is final.  See 
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1104 (2002).  

The claim of entitlement to service connection for a skin 
disorder was originally denied in a November 1990 rating 
decision.  The veteran's claim was denied on the basis that 
while he had complained of itching during active service, the 
complaints were shown to be acute and transitory.  It was not 
until several years after service that the veteran was 
diagnosed with a chronic skin disorder.  The veteran's skin 
disorder claim was again addressed in July 1994, September 
1995, and April 1997.  The claim was denied on each occasion 
as the RO or the Board determined that new and material 
evidence had not been presented.  The April 1997 Board 
decision is final.  See 38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.1104 (2002).  

The veteran requested that his claims of entitlement to 
service connection for a skin disorder and an acquired 
psychiatric disorder be reopened in August 1997 and June 
2002, respectively.  September 1997 and September 2002 rating 
decisions denied reopening the veteran's claims on the basis 
that new and material evidence had not been presented.  The 
veteran disagreed with those decisions and initiated timely 
appeals.  As there are prior final determinations for these 
claims, the April 1992 and April 1997 Board decisions, the 
Board is required to decide whether new and material evidence 
has been presented before reopening and adjudicating the 
merits of the claims.  See Barnett v. Brown, 83 F.3d 1380, 
1384 (Fed. Cir. 1996). 

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2002).  
When a veteran seeks to reopen a claim, the first inquiry is 
whether the evidence presented or secured since the last 
final disallowance is "new and material."  Under the 
version of 38 C.F.R. § 3.156(a) applicable to the veteran's 
skin disorder claim, new and material evidence is defined as 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a) 
(2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,520, 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.156(a)).  As the 
veteran filed his skin disorder claim prior to that date, the 
earlier version of the law, as set forth above, remains 
applicable in this case.

The new version of 38 C.F.R. § 3.156(a) is applicable to the 
veteran's acquired psychiatric disorder claim.  It states 
that "new" evidence is existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence is 
existing evidence that, by itself or when considering with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2002).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends, and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.

Legal Analysis

In the present case, subsequent to the April 1992 and April 
1997 Board decisions, the veteran has submitted personal 
statements, private treatment records from the Onslow County 
Mental Heath Center dated 1985 to 1986, records from the 
Hospital of Saint Raphael dated 1995 to 1999, and VA 
outpatient treatment records dated 1991 to 1998.  These 
records show intermittent complaints of both a psychiatric 
disorder and a skin disorder.  With respect to his skin 
disorder, the veteran was diagnosed with tinea versicolor on 
several occasions.  Psychiatric treatment records reported 
such diagnoses as anxiety and schizophrenia.  While the 
evidence reflects continued complaints and treatment of both 
a skin disorder and an acquired psychiatric disorder, no 
comments are made as to the etiology of either disorder.  As 
such, the evidence submitted in support of the veteran's skin 
disorder claim does not constitute new and material evidence 
because although it is new, it does not bear directly and 
substantially upon the issue of service connection.  In fact, 
the fact that the veteran has been treated for the diagnosed 
skin and psychiatric disorders known above has long been 
established in the record, so the "new" evidence merely 
corroborates facts previously known.  That is, the evidence 
submitted in support of the claims does not constitute new 
and material evidence to the extent it is essentially 
cumulative and redundant of the evidence of record at the 
time of the prior final denials.  

As discussed above, the Board denied the veteran's claims 
based upon lack of medical evidence of a relationship between 
the claimed conditions and the veteran's military service.  
There remains a lack of such evidence.  The veteran has not 
submitted any evidence to show that his acquired psychiatric 
disorder was incurred in or aggravated by active service, or 
evidence reflecting that his skin disorder began during 
active service.  Moreover, the veteran has not submitted 
evidence of a nexus opinion that any current skin disorder or 
acquired psychiatric disorder is related to active service.   

The contentions made by the veteran since the April 1992 and 
April 1997 Board decisions requesting that his service 
connection claims be reopened cannot be considered new.  For 
the most part, his statements are duplicative and repetitive 
of the contentions he made to the Board previously.  
Moreover, such statements are not material.  He does not 
possess medical expertise, and he is, therefore, not 
competent to render an opinion on matters involving medical 
knowledge, such as diagnosis or causation.  

Nothing has changed from a medical or factual standpoint 
since the 1992 and 1997 denials of these claims.  The veteran 
has offered no new arguments in his attempt to reopen.  
Rather, he has merely reiterated the same arguments he has 
previously raised.  There is a complete lack of medical 
evidence linking his current skin disorder and psychiatric 
disorder to his military service.  Where, as here, the 
determinative issue is one of medical diagnosis, causation, 
or aggravation, competent medical evidence is required.  Lay 
assertions are insufficient to reopen a claim under 38 U.S.C. 
§ 5108.  Moray v. Brown, 5 Vet. App. 211, 214 (1993).

The circumstances of this case are similar to those 
referenced in Paller v. Principi, 3 Vet. App. 535 (1992).  
The point has been reached in this case "where it can be 
said that, all things being equal, the evidence being 
proffered has been fairly considered and that further 
rearticulation of already corroborated evidence is, indeed, 
cumulative."  Paller, 3 Vet. App. at 538.  Accordingly, the 
Board finds that there has been no evidence submitted 
subsequent to the April 1992 and April 1997 denials of the 
veteran's claims is not sufficient to reopen the claims of 
entitlement to service connection for a skin disorder and an 
acquired psychiatric disorder are not reopened.  Until the 
appellant meets his threshold burden of submitting new and 
material evidence in order to reopen his claims, the benefit 
of the doubt doctrine does not apply.  Annoni v. Brown, 5 
Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

The claim of entitlement to service connection for a skin 
disorder is not reopened; the appeal is denied.

The claim of entitlement to service connection for an 
acquired psychiatric disorder is not reopened; the appeal is 
denied.



	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



